Exhibit 10(xvii)

NORTHERN TRUST CORPORATION

1997 DEFERRED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS

AS AMENDED AND RESTATED

Northern Trust Corporation, a Delaware corporation (the “Corporation”) maintains
the Northern Trust Corporation 1997 Deferred Compensation Plan for Non-Employee
Directors, as previously amended April 15, 1997 and effective as of January 21,
2003 (the “Plan”).

In exercise of the amending power reserved to the Corporation under Section 6(a)
of the Plan, and pursuant to the authority delegated to the undersigned officer
by resolutions of the Board of Directors of the Corporation dated November 13,
2007, the Corporation now hereby further amends and restates the Plan, generally
effective as of January 1, 2008 (with such other effective dates as are noted
herein), to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, (the “Code”) and regulations and guidance thereunder.

 

1. Name. This Plan shall be known as the “Northern Trust Corporation 1997
Deferred Compensation Plan for Non-Employee Directors As Amended and Restated”
(the “Plan”).

 

2. Definitions. The following definitions shall apply in interpreting the Plan:

 

  (a) The term “Beneficiary” shall mean such individual, trustee, trust or other
entity designated by a Non-Employee Director by an instrument in writing last
filed with the Corporation prior to death to receive all or any portion of his
or her Cash Account and Stock Unit Account, and all cash or Common Stock
distributable hereunder with respect to such Non-Employee Director following the
date of his or her death. In the absence of such a designation of any living
Beneficiary, or if such designation is ineffective for any reason, the
Non-Employee Director’s Beneficiary shall be his or her spouse, or if not then
living, his or her then living descendants, per stirpes, or if none is then
living, the personal representatives of the Non-Employee Director’s estate.

 

  (b) The term “Board” shall mean the Board of Directors of the Corporation.

 

  (c) The term “Cash Account” shall have the meaning set forth in Section 4(b).

 

  (d) The term “Committee” shall mean the Compensation and Benefits Committee of
the Board.

 

  (e) The term “Common Stock” shall mean the common stock, $1.66-2/3 par value
per share, of the Corporation.

 

  (f) The term “Corporation” shall mean Northern Trust Corporation, a Delaware
corporation.



--------------------------------------------------------------------------------

  (g) The term “Election Form” shall have the meaning set forth in Sections 3(b)
and (c).

 

  (h) The term “Non-Employee Director” shall mean a person who is serving as a
member of the Board and is not an employee of the Corporation or any subsidiary
or affiliate of the Corporation.

 

  (i) The term “Post-2004 Benefit” shall mean the portion of a Non-Employee
Director’s Cash Account and Stock Unit Account equal to the excess of (1) the
balance of the Non-Employee Director’s Accounts, determined as of his or her
date of Separation from Service after December 31, 2004, over (2) the
Non-Employee Director’s Pre-2005 Benefit.

 

  (j) The term “Pre-2005 Benefit” shall mean the portion of a Non-Employee’s
Cash Account and Stock Unit Account deferred on or before December 31, 2004,
adjusted to reflect interest, earnings, and gains and losses credited to such
Accounts from and after such date. An amount is considered deferred on or before
December 31, 2004 if on or before that date the Non-Employee Director had a
legally binding right to be paid the amount and the right to the amount was
earned and vested.

 

  (k) The term “Separation from Service” shall mean the date on which a
Non-Employee Director dies or otherwise terminates his or her membership on the
Board, as determined in accordance with the provisions of Code Section 409A and
the regulations thereunder.

 

  (l) The term “Stock Unit Account” shall have the meaning set forth in
Section 4(a).

 

3. Participation.

 

  (a) A Non-Employee Director may elect to defer receipt of the payment of all
or any portion of: (i) the annual cash retainer fee payable for services as a
Director or (ii) any cash fees payable for attendance at a Board committee
meeting or for any other service provided to the Corporation, in each case until
the date on which the Non-Employee Director incurs a Separation from Service.
Such deferral election must be set forth in an election form (the “Election
Form”) provided by the Corporation.

In 1997, the Plan also permitted a Non-Employee Director to elect to defer the
annual stock grant under the Northern Trust Corporation 1997 Stock Plan for
Non-Employee Directors, in accordance with the terms of the Plan in effect at
that time.

 

- 2 -



--------------------------------------------------------------------------------

  (b) To be effective, an Election Form with respect to compensation described
in Section 3(a)(i) or 3(a)(ii) for services performed by a Non-Employee Director
in a particular calendar year must be completed and delivered to the Corporation
prior to the first day of such calendar year. An Election Form shall remain in
effect with respect to compensation earned with respect to services to be
performed in subsequent calendar years until revised or revoked by the
Non-Employee Director by the completion and delivery to the Corporation of an
Election Form setting forth such revision or revocation prior to the first day
of the calendar year in which services are to be performed for the compensation
with respect to which such revision or revocation is to become effective.
Effective as of January 1, 2005, any election shall become irrevocable as of
each December 31 with respect to compensation payable for services performed in
the immediately following calendar year. Except as provided in Section 3(c)
below, an initial or revised Election Form shall only apply to compensation
payable to a Non-Employee Director for services performed after the end of the
calendar year in which such initial or revised Election Form is completed and
delivered to the Corporation.

 

  (c) Anything in the Plan to the contrary notwithstanding, an election with
respect to compensation described in Section 3(a)(i) or 3(a)(ii) made by a
Non-Employee Director in the calendar year in which the Non-Employee Director
initially becomes eligible to participate in the Plan, and that is not made
under Section 3(b), must be made pursuant to an Election Form completed and
delivered to the Corporation within 30 days after the date on which the
Non-Employee Director initially becomes eligible to participate in the Plan.
Such Election Form shall be effective with respect to compensation described in
Section 3(a)(i) or 3(a)(ii) that is paid for services to be performed by the
Non-Employee Director after the date such Election Form is completed and
delivered to the Corporation and shall be irrevocable with respect to such
compensation upon completion and delivery of such Election Form to the
Corporation. Such Election Form shall remain in effect and become irrevocable
for subsequent calendar years in accordance with Section 3(b) above. On and
after January 1, 2005, for purposes of applying the foregoing provisions of this
Section 3(c), the plan aggregation rules of Treas. Reg. 1.409A-1(c) shall apply.

 

4. Deferral Accounts.

 

  (a)

All cash compensation deferred by a Non-Employee Director pursuant to Section 3
shall be credited to a stock unit account (“Stock Unit Account”) maintained by
the Corporation on its books in the name of the participating Non—Employee
Director and converted into stock units equivalent to full shares of the
Corporation’s Common Stock as of the last trading day of the calendar quarter
for which the cash compensation would have been paid. The conversion shall be
determined by dividing the dollar amount of the cash compensation as of such
quarterly date by the mean of the high and low sale prices of the Corporation’s
Common Stock as reported by the Nasdaq Stock Market on such quarterly date. Any
cash balance remaining after any such conversion shall be credited to the Cash
Account of a Non-Employee Director as provided in Section 4(b) below. The shares
of Common Stock representing a stock grant under the Northern Trust

 

- 3 -



--------------------------------------------------------------------------------

 

Corporation 1997 Stock Plan for Non-Employee Directors which were deferred by a
Non-Employee Director pursuant to Section 3 were credited to a Stock Unit
Account and converted into stock units as of the date of the annual meeting of
stockholders on which the stock was granted.

 

  (b) The Corporation also shall maintain a cash account (“Cash Account”) on its
books in the name of each participating Non-Employee Director. Credits shall be
made to a participating Non-Employee Director’s Cash Account in dollar amounts
equal to (i) the cash balance remaining after any conversion pursuant to
Section 4(a) above, and (ii) the cash dividends (or the fair market value of
dividends paid in property other than Common Stock) that the Non-Employee
Director would have received had the Non-Employee Director been the owner on
each record date of the number of shares of Common Stock equal to the number of
stock units in such Non-Employee Director’s Stock Unit Account on such date.
Until the entire balance of a Cash Account has been paid to a Non-Employee
Director, or to the Beneficiaries of a deceased Non-Employee Director, such
balance shall be increased on the last day of each calendar quarter to reflect
accrued interest on such balance based on the rate of interest determined from
time to time by the Committee.

 

  (c) In the case of a dividend in Common Stock or a Common Stock split,
additional credits will be made to a Non-Employee Director’s Stock Unit Account
of a number of stock units equal to the number of full shares of Common Stock
that the Non-Employee Director would have received had the Non-Employee Director
been the owner on each record date of the number of shares of Common Stock equal
to the number of stock units in such Non-Employee Director’s Stock Unit Account
on such date.

 

  (d) Each Stock Unit Account and each Cash Account shall be maintained on the
books of the Corporation until full payment of the balance thereof has been made
to the applicable Non-Employee Director or to the Beneficiaries of a deceased
Non-Employee Director. No funds shall be set aside or earmarked for any Account,
which shall be purely a bookkeeping device.

 

5. Distribution of Accounts.

 

  (a) The entire balance of a Non-Employee Director’s Stock Unit Account and
Cash Account shall be paid to such Non-Employee Director

 

  (i) in a single lump sum on the 10th business day following the date the
Non-Employee Director incurs a Separation from Service for any reason other than
his or her death, or

 

  (ii) in up to 10 annual installments beginning on the 10th business day
following the date the Non-Employee Director incurs a Separation from Service
for any reason other than his or her death, as irrevocably designated by the
Non-Employee Director.

 

- 4 -



--------------------------------------------------------------------------------

  (iii) With respect to a Non-Employee Director’s Post-2004 Benefit, the
Non-Employee Director shall make or shall have made such irrevocable designation
as follows:

 

  (A) With respect to the portion of the Post-2004 Benefit that constitutes
compensation described in Section 3(a)(i) or 3(a)(ii) and for which either a
deferral election was made before January 1, 2005, or an initial deferral
election was made on or after January 1, 2005 and before December 31, 2005 in
accordance with Section 3(c), the Non-Employee Director made such irrevocable
designation in an Election Form that was completed and delivered to the
Corporation on or before December 31, 2005, in accordance with Code Section 409A
and guidance issued thereunder. Any such designation became irrevocable upon
completion and delivery of such Election Form to the Corporation.

 

  (B) With respect to the portion of the Post-2004 Benefit that constitutes
compensation described in Section 3(a)(i) or 3(a)(ii) and that is not described
in Section 5(a)(iii)(A), the Non-Employee Director shall make such irrevocable
designation in the Election Form completed and delivered to the Corporation in
accordance with Section 3(b) or 3(c), as applicable. Any such designation shall
become irrevocable upon the completion and delivery of such Election Form to the
Corporation.

 

 

(iv)

Anything in the Plan to the contrary notwithstanding, if a Non-Employee Director
has not designated, in accordance with the foregoing provisions of this
Section 5(a) a form of payment for some portion of his or her Stock Unit Account
or Cash Account on the date he or she incurs a Separation from Service for any
reason other than his or her death, that portion of the Non-Employee Director’s
Stock Unit Account and Cash Account shall be paid to the Non-Employee Director
in a single lump sum on the 10th business day following the date of such
Separation from Service.

 

 

(b)

If a Non-Employee Director incurs a Separation from Service due to death or his
or her death occurs after Separation from Service but before payment to him or
her of the entire balance of his or her Stock Unit Account and Cash Account, all
or the remaining balance of his or her Stock Unit Account and Cash Account shall
be paid to such Non-Employee Director’s Beneficiaries in a lump sum on, or in up
to 10 annual installments beginning on, the 10th business day following the date
of

 

- 5 -



--------------------------------------------------------------------------------

 

death, as irrevocably elected by such Non-Employee Director in accordance with
the provisions of, and subject to the deadlines of, Section 5(a) If no such
designation is in effect for some portion of the Non-Employee Director’s Stock
Unit Account or Cash Account on the date of his or her death, that portion of
the Non-Employee Director’s Stock Unit Account and Cash Account shall be paid to
his or her Beneficiaries in a single lump sum on the 10th business day following
the date of such Non-Employee Director’s death.

 

  (c) Except as provided in Section 5(d) below, the balance of a Non-Employee
Director’s Stock Unit Account shall be distributed in cash. In the event of a
single lump sum distribution in cash, the Non-Employee Director or the
Beneficiaries of a deceased Non-Employee Director shall receive an amount in
cash equal to the number of stock units in the Stock Unit Account multiplied by
the mean of the high and low sales prices of the Common Stock as reported by the
Nasdaq Stock Market on the fifth trading day prior to the distribution date. In
the event of a distribution in cash in up to 10 annual installments, the cash
amount determined in the manner provided in the immediately preceding sentence
shall continue to accrue interest and shall be distributed to the Non-Employee
Director or the Beneficiaries of a deceased Non-Employee Director on the
distribution date in each year of the installment period in an amount equal to
the then current cash balance in the Stock Unit Account multiplied by a
fraction, the numerator of which shall be one, and the denominator of which
shall be the number of years remaining in the installment period.

 

  (d) Stock units in the Stock Unit Account representing the deferral of shares
of Common Stock under the Northern Trust Corporation 1997 Stock Plan for
Non-Employee Directors shall be distributed only in shares of Common Stock. In
the event of a single lump sum distribution in Common Stock, a certificate
representing the number of full shares of Common Stock equal to the number of
such stock units in the Non-Employee Director’s Stock Unit Account representing
the deferral of shares of Common Stock under the Northern Trust Corporation 1997
Stock Plan for Non-Employee Directors, registered in the name of the
Non-Employee Director or the Beneficiaries of a deceased Non-Employee Director,
shall be distributed to the Non-Employee Director or the Beneficiaries of a
deceased Non-Employee Director on the distribution date referred to in
Section 5(a) above. In the event of a distribution in Common Stock in up to 10
annual installments, a certificate representing the number of full shares of
Common Stock equal to a fraction (the numerator of which shall be the number of
stock units in the Non-Employee Director’s Stock Unit Account representing the
deferral of shares of Common Stock under the Northern Trust Corporation 1997
Stock Plan for Non-Employee Directors, and the denominator of which shall be the
number of annual installments designated by the Non-Employee Director),
registered in the name of the Non-Employee Director or the Beneficiaries of a
deceased Non-Employee Director, shall be distributed to the Non-Employee
Director or the Beneficiaries of a deceased Non-Employee Director on the
distribution date in each year of the installment period, provided that the
number of shares in each of the installments may be rounded to avoid fractional
shares.

 

- 6 -



--------------------------------------------------------------------------------

  (e) The balance of a Non-Employee Director’s Cash Account shall be distributed
in cash. In the event of a single lump sum distribution in cash, the entire
balance of the Non-Employee Director’s Cash Account shall be distributed to the
Non-Employee Director or the Beneficiaries of a deceased Non-Employee Director
on the distribution date described in Section 5(a). In the event of a
distribution in cash in up to 10 annual installments, the balance of the Cash
Account shall continue to accrue interest and shall be distributed to the
Non-Employee Director or the Beneficiaries of a deceased Non-Employee Director
on the distribution date described in Section 5(a) in each year of the
installment period in an amount equal to the then current balance in the Cash
Account multiplied by a fraction, the numerator of which shall be one, and the
denominator of which shall be the number of years remaining in the installment
period.

 

6. Amendment or Termination.

 

  (a) The Corporation intends the Plan to be permanent but reserves the right to
amend or terminate the Plan when, in the sole opinion of the Corporation, such
amendment or termination is advisable. Any such amendment or termination shall
be made pursuant to a resolution of the Board and shall be effective as of the
date of such resolution or such later date as the resolution may expressly
state.

 

  (b) No amendment or termination of the Plan shall (i) directly or indirectly
deprive any current or former Non-Employee Director or any Beneficiaries, of all
or any portion of such Non-Employee Director’s Stock Unit Account or Cash
Account as determined as of the effective date of such amendment or termination,
or (ii) directly or indirectly reduce the balance of any such Accounts held
hereunder as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of all Pre-2005 Benefits shall be made to
Non-Employee Directors or their Beneficiaries in the manner and at the time
described in Section 5 as if each Non-Employee Director incurred a Separation
from Service on the date of Plan termination. Upon termination of the Plan,
distribution of all Post-2004 Benefits shall be made to Non-Employee Directors
or their Beneficiaries in the manner and at the time described in Section 5;
provided, however, that if permitted under Code Section 409A and regulations and
guidance issued thereunder, such payments shall be made as described in
Section 5 as if such Non-Employee Director incurred a Separation from Service on
the date of Plan termination. No additional deferrals shall be credited to the
Accounts of Non-Employee Directors after termination of the Plan, but the
Corporation shall continue to credit interest, earnings, gains and losses to the
Accounts pursuant to Section 4 until the balances of such Accounts have been
fully distributed to Non-Employee Directors or their Beneficiaries.

 

- 7 -



--------------------------------------------------------------------------------

  (c) Anything in the preceding Sections 6(a) or 6(b) or elsewhere in the Plan
to the contrary notwithstanding,

 

  (i) the Plan may be amended in any manner necessary to ensure that the Plan
complies in all applicable respects with Code Section 409A; and

 

  (ii) the Plan may not be amended in any manner that would cause the Plan to
fail to comply in any applicable respect with Code Section 409A.

 

7. General Provisions.

 

  (a) The Plan at all times shall be entirely unfunded and no provision shall at
any time be made with respect to segregating any assets of the Corporation for
payment of any benefits hereunder. The right of a Non-Employee Director or the
Beneficiaries of a deceased Non-Employee Director to receive a benefit hereunder
shall be an unsecured claim against the general assets of the Corporation, and
neither the Non-Employee Director nor such Beneficiaries shall have any rights
in or against any specific assets of the Corporation. All amounts credited to
Accounts shall constitute general assets of the Corporation.

 

  (b) Shares of Common Stock distributed under the Plan may be authorized but
unissued shares or treasury shares of the Corporation. The Corporation shall
reserve such number of shares of Common Stock as may be issuable under the Plan.

 

  (c) Nothing contained in the Plan shall constitute a guaranty by the
Corporation, the Committee, or any other person or entity, that the assets of
the Corporation will be sufficient to pay any benefit hereunder. No Non-Employee
Director or the Beneficiaries of a deceased Non-Employee Director shall have any
right to receive a distribution under the Plan except in accordance with the
terms of the Plan.

 

  (d) Establishment of the Plan shall not be construed to give any Non-Employee
Director the right to be retained as a member of the Board.

 

  (e) No interest of any person or entity in, or right to receive a distribution
under, the Plan, shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

  (f) The Plan shall be administered by the Secretary of the Corporation.

 

- 8 -



--------------------------------------------------------------------------------

  (g) A Non-Employee Director may pay any applicable taxes due with respect to
any shares distributed under the Plan in cash or in stock, either by having the
Corporation withhold a portion of the shares otherwise distributable or by
delivering to the Corporation shares otherwise owned by the Non-Employee
Director.

 

  (h) The Plan shall be construed and administered under the laws of the State
of Delaware except to the extent preempted by federal law.

 

  (i) Any election, notice, direction or other such action required or permitted
to be made in writing under the Plan may also be made electronically,
telephonically or otherwise, to the extent then permitted by applicable law and
the administrative practices of the Corporation.

 

  (j) Where appropriate, the terms “Corporation,” “Committee” or “Secretary of
the Corporation” as used in this Plan shall also include any applicable
subcommittee or any duly authorized delegate of the Corporation, the Committee
or the Secretary of the Corporation, as the case may be. Such duly authorized
delegate may be an individual or an organization within the Corporation or the
Committee, or maybe an unrelated third party individual or organization.

 

  (k) The Plan is intended to comply in all applicable respects with the
requirements of Code Section 409A and shall be construed and administered so as
to comply with that Code section.

IN WITNESS WHEREOF, Northern Trust Corporation has caused this amendment and
restatement of the Plan to be executed on its behalf by its duly authorized
officer, this 18th day of December, 2008, effective as of January 1, 2008 (or as
of such other dates as are noted herein).

 

Northern Trust Corporation By:   /s/ Timothy P. Moen Name:   Timothy P. Moen
Title:   Executive Vice President - Human Resources and Administration

 

- 9 -